Per Curiam: Upon the application of the appellee, collector of Cook county, for judgment against lands and lots delinquent for the taxes of 1895, appellant filed objections to a town tax of $5.25 levied on certain premises belonging to him in the town of Lake, in said county. The ground of the objection was, that said town tax was extended by the county clerk by direction of the board of county commissioners, and that said board of county commissioners were not corporate authorities for said town and could not be invested with authority to assess and collect the town tax, and that section 4 of article 4 of the Township Organization act, which purports to invest the said county commissioners with power to so direct a levy of town taxes, is unconstitutional and void. This precise question was submitted to and decided by this court in the case of People ex rel. v. Knopf, 171 Ill. 191. Following the conclusion reached in that case, we must hold said section 4 of article 4 of the Township Organization act constitutional, and that thereby the board of county commissioners were fully empowered to direct the levy of said town taxes. The judgment of the county court must be and is affirmed. Judgment affirmed.